Citation Nr: 0427451	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  00-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for a low back disability for a period prior to 
February 21, 2001.

2.  Entitlement to an evaluation higher than 40 percent for a 
low back disability from February 21, 2001, on appeal from an 
initial grant of service connection.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1995 to 
December 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted entitlement to service connection 
for residuals of a lumbar laminectomy and assigned a 10 
percent disability rating effective from December 21, 1998.  
It is noted that the appellant was awarded an increased 
evaluation for his service-connected low back disability, 
from 10 to 20 percent disabling, effective from December 21, 
1998, by a June 2000 rating decision.  Because he continues 
to disagree with the current rating assigned, the claim of a 
rating greater than 20 percent for this disability remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits is awarded).

Additionally, it is noted that the appellant was awarded an 
increased evaluation for his service-connected low back 
disability, from 20 to 40 percent disabling, effective from 
February 21, 2001, by an August 2003 rating decision.

The appellant and his father appeared at a hearing held at 
the RO on February 22, 2001.  The appellant also appeared at 
a hearing held at the RO on June 3, 2003.  Transcripts of 
those hearings have been associated with the record on 
appeal.  The appellant failed to appear for a hearing before 
a Veterans Law Judge in Washington, D.C., on August 13, 2004.

The issue of entitlement to an evaluation higher than 40 
percent for a low back disability from February 21, 2001, on 
appeal from an initial grant of service connection, will be 
addressed in the Remand section of this document.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  From December 21, 1998, to February 20, 2001, the 
appellant's low back disability was manifested by recurrent 
episodes of moderate intervertebral disc syndrome and a 
laminectomy scar that was tender on objective demonstration.


CONCLUSION OF LAW

For the period prior to February 21, 2001, the criteria for a 
disability rating higher than 20 percent for a low back 
disorder characterized as intervertebral disc syndrome have 
not been met for the period prior to February 21, 2001; 
however, a separate rating of 10 percent is warranted for a 
laminectomy scar prior to February 21, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, 4.118, Diagnostic 
Codes 5285, 5289, 5292, 5293, 5295, 7800, 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records show that the 
appellant underwent a VA examination in August 1998 prior to 
his separation from service.  The appellant reported a three-
year history of low back pain.  He had been diagnosed with a 
herniated disc and was awaiting evaluation for possible 
surgery.  He experienced daily pain, which he rated as a 7 on 
a scale of 0-10.  He had radicular pain to his right buttocks 
and occasionally extending down his posterior thigh and to 
his great toe.  The pain frequently interfered with his sleep 
and prevented him from lifting weights, running, or 
participating in any sports.  He took Naprosyn for pain with 
minimal relief.  On examination, the appellant had normal 
gait and posture.  The appellant could flex his spine forward 
to 30 degrees, extend it to 5 degrees, flex it laterally to 
the left to 30 degrees, and flex it laterally to the right to 
15 degrees.  He had pain on rotation to the left.  Straight 
leg raise testing was positive bilaterally.  Loss of the 
lordotic curve was noted.  Reflexes were 2+ throughout.  
Babinski's sign was negative.  No sharpness, dullness, or 
sensory loss was noted in the lower extremities bilaterally.  
Computed tomography (CT) examination showed broad-based disc 
bulge that effaced the thecal sac anteriorly at L3-4, 
posterior central disc herniation that compressed the thecal 
sac as well as probably the L5 nerve roots bilaterally at L4-
5, and broad-based disc bulge at L5-S1.  The examiner 
diagnosed herniated nucleus pulposus L4-5 with radiculopathy.  
On October 1, 1998, the appellant underwent a laminectomy.

In a November 1998 statement, a military neurosurgeon noted 
that the appellant had undergone a decompressive laminectomy 
for spinal stenosis approximately one month previously.  The 
appellant was recovering well.  The neurosurgeon opined that 
the appellant would be best served by re-training to a less 
back-straining career.  The appellant would probably have 
some back problems in the future.  More schooling or 
technical training would be beneficial to him.

In February 1999 the appellant was treated as a VA outpatient 
for complaints of constant back pain, which he rated as an 8 
on a scale of 1-10.  He had no leg pain.  The appellant had 
undergone a laminectomy in October 1998.  There was no 
tenderness in the appellant's back.  There were no neurologic 
deficits.  Stable herniated disc was diagnosed.

At a February 1999 VA spine examination, the examiner noted 
that the appellant had had the onset of back pain in service.  
After performing his military duties and all the physical 
requirements, the appellant ended up having a herniated L4 
disc.  After he had surgery on October 1, 1998, much of his 
right sciatic pain was relieved.  The appellant had not had 
significant treatment since his separation from service.  He 
had recently been employed as a cashier at a gas station.  He 
complained of pain, stiffness, weakness, and fatigability 
with the back.  He had had some recurrence of right leg pain.  
There was no numbness or tingling associated with the pain.  
Weather changes, coughing, sneezing, prolonged sitting, 
prolonged standing, and lifting objects weighing more than 20 
pounds aggravated his symptoms.  He had not undergone 
physical therapy following his surgery.  There were no 
specific flare-ups noted since the surgery itself.  The 
appellant was not taking any medication.  He was able to 
perform normal daily activities.  On physical examination, 
the examiner noted a well-healed scar.  The appellant had 
tenderness and soreness about the lumber spine.  No muscle 
spasms were noted.  No deformity was noted.  The appellant 
could flex his spine forward to 85 degrees, extend it to 30 
degrees, rotate it bilaterally to 30 degrees, and flex it 
laterally bilaterally to 30 degrees.  He had pain at the 
extremes of motion.  No neurologic abnormalities were noted.  
The examiner diagnosed residual postoperative lumbar 
laminectomy.  X-ray examination of the appellant's lumbar 
spine showed no significant bone pathology of the lumbosacral 
spine.  Magnetic resonance imaging (MRI) of the lumbar spine 
showed a decrease in lumbar lordosis.  There was moderate 
narrowing of the disc space of L4-L5 with decrease in signal 
intensity.  No abnormalities at L3-L4 were noted.  At L4-L5, 
there was mild to moderate disc bulging with minimal 
narrowing of the left foramen.  No significant abnormalities 
at L5-S1 were noted.  The impression was moderate broad-based 
disc bulging with minimal narrowing of the left foramen.  
There was some scar tissue surrounding the thecal sac with no 
evidence of recurrent herniated disc.

In March 1999 the appellant was treated as a VA outpatient at 
the neurosurgery clinic.  He complained of severe back pain.  
He described the pain as constant and worsened by standing.  
Sitting reduced the pain.  The pain occasionally radiated 
into his right posterior leg to his knee.  He denied any 
weakness in his gait.  On examination, straight leg raise 
testing was negative.  Deep tendon reflexes were 2+ 
throughout.  The diagnosis was chronic low back pain.

On July 6, 1999, the appellant was treated as a VA outpatient 
for complaints of occasional low back pain.  He had no 
urinary problem.  On examination, the appellant's back was 
not tender.  There was mild spasm.  Chronic back pain was 
diagnosed.

On July 28, 1999, the appellant was treated as a VA 
outpatient for complaints of right paraspinal and upper 
buttock pain.  The appellant had undergone surgery in October 
1998.  On examination, straight leg raise testing was 
negative.  The appellant had paraincisional pain.  He was 
tender near the surgical scar.  The appellant was referred to 
neurosurgery clinic.  He complained of back pain that 
radiated into the right posterior leg to the knee.  No 
weakness or gait differential was seen.  The appellant 
described the pain as constant and not relieved by anything, 
including positional changes and medication.  On examination, 
straight leg raise testing was negative.  Deep tendon 
reflexes were 2+ throughout.  The diagnosis was chronic low 
back pain with normal neurologic examination.

In November 1999 the appellant was treated as a VA outpatient 
for complaints of chronic low back pain.  The appellant had 
undergone a laminectomy at L4-L5 in 1998.  Since then he had 
had worsening pain.  He had pain in both buttocks.  The pain 
radiated down both legs.  He was better initially after 
surgery, but his symptoms had worsened.  On examination, 
straight leg raise testing was positive.  The appellant had 
pain along his surgical scar.  He also had pain in the 
sciatic notch.

In January 2000 the appellant was rejected for employment as 
a VA medical clerk.  A pre-employment physical examination 
showed complaints of chronic low back pain for which the 
appellant took daily pain medication.  The VA employee health 
physician determined that the appellant was significantly 
limited in his ability to engage in repetitive bending, 
twisting, stooping, pushing or pulling heavy loads, and 
prolonged walking or standing.  Requiring the appellant to do 
so would have worsened his condition.  Delivery of patient 
care would have been compromised in terms of quality and 
timeliness in the normal workday.  The VA employee health 
physician found that the appellant was not physically capable 
of satisfactorily performing the duties of a medical clerk.

In February 2000 the appellant was treated as a VA outpatient 
for complaints of chronic low back pain with radicular pain.  
He had no loss of bowel or bladder control and no weakness.  
The appellant had required injections and chronic pain 
medication.  On examination, there was paraspinal tenderness.  
Straight leg raise testing was negative.  Deep tendon 
reflexes were 2+ throughout.  Chronic low back pain was 
diagnosed.  Ultram and Elavil were prescribed.  

In March 2000 the appellant was treated as a VA outpatient.  
It was noted that he had good range of motion in his lower 
back.  Deep tendon reflexes were 2+.  

VA MRI examination of the appellant's lumbar spine in July 
2000 showed post surgical changes in the lumbar area with no 
evidence of recurrent disc herniation or interval changes of 
findings in comparison to the MRI examination of February 
1999.

In August 2000 the appellant was treated as a VA outpatient 
for chronic, recurrent back pain.  The results of the July 
2000 MRI examination were explained to the appellant.

In February 2001 the appellant was treated as a VA outpatient 
for complaints of chronic lower back pain, which radiated 
down to his right leg.  He had no weakness or numbness and no 
sphincter trouble.  He had not noticed any recent activity or 
significant change in back pain.  The appellant had apparent 
difficulty in attempting to lie down upon the exam table.  On 
examination, there was tenderness on the lower back in the 
right lower back area.  Straight leg elevation was restricted 
on the right side.  There were no sensory or motor 
abnormalities of the lower extremities.  Chronic low back 
pain was diagnosed.

At a February 22, 2001 hearing, the appellant testified that 
he had occasional back pain overnight.  He had to exercise 
great care in arising from bed.  He was unable to engage in 
strenuous activities.  He was employed at a racetrack.  He 
took baclofen and Darvon for pain.  He had had better results 
with Ultram, but medication did not completely relieve the 
pain.  His pain was constant although on some days it was 
worse than on other days.  The pain in his back radiated into 
his right leg and occasionally into his left leg.  He had 
been denied employment as a medical clerk because of his back 
disability.  The appellant was extremely disappointed that 
his low back disability had resulted in the end of his 
military career.  The appellant's father testified that the 
appellant had been frustrated by his limited opportunities 
for employment.  

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In this case, VA is not required to provided notice of the 
information and evidence necessary to substantiate the issue 
on appeal because the issue of entitlement to an initial 
disability rating in excess of 20 percent for a low back 
disability prior to February 21, 2001, was first raised in 
the appellant's January 2000 notice of disagreement (NOD).  
See VAOPGCPREC 8-2003 (Dec. 22, 2003); see also 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003) (precedent 
opinions of the General Counsel are binding on the Board).  
The NOD pertained to a rating decision on the appellant's 
claim of entitlement to service connection for a low back 
disability.  Because the issue of a higher initial rating is 
a "downstream element" of the appellant's claim of 
entitlement to service connection for a low back disability, 
VA need not provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Nevertheless, in a April 28, 2003 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate his claim for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  A letter from the RO dated on April 28, 2003, 
complied with these requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the service-connected disability) records exist 
for the period prior to February 21, 2001, that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The appellant 
was provided a VA examination in February 1999.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Another remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

The appellant has disagreed with the original disability 
rating assigned for his service-connected low back 
disability.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126, 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

In an August 2003 Supplemental Statement of the Case (SSOC), 
the RO evaluated all the evidence of record in determining 
the proper evaluation for the appellant's service-connected 
low back disability.  The RO did not limit its consideration 
to only the recent medical evidence of record and did not, 
therefore, violate the principle of Fenderson.  Indeed, the 
RO even assigned "staged" ratings to the appellant's low 
back disability by granting a higher rating effective from 
February 21, 2001.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
low back disability.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

Regarding musculoskeletal disabilities, such as the 
appellant's low back disability, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2003).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003); see also DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2003); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2003).

The appellant was discharged from service on December 20, 
1998.  The effective date assigned for the award of service 
connection for the appellant's low back disability was the 
following day, December 21, 1998.  The Board will address 
whether he was entitled to a higher disability rating from 
that date through February 20, 2001.  

Prior to February 21, 2001, the appellant's service-connected 
low back disability was rated 20 percent disabling under 
Diagnostic Code 5293 as intervertebral disc syndrome for 
moderate intervertebral disc syndrome, as exemplified by 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002). 

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
This amendment was effective September 23, 2002.  Id.  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  
Accordingly, the amended regulations do not apply to the 
evaluation of the appellant's disability prior to February 
21, 2001.  The amended regulations will be discussed further 
in the Remand section of this document.

Prior to being amended, Diagnostic Code 5293 provided for a 
60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  A 40 
percent rating was warranted for severe intervertebral disc 
syndrome, as exemplified by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under these criteria, in order to be entitled to the next 
higher, 40 percent, disability rating, the evidence would 
have to show severe intervertebral disc syndrome, as 
exemplified by recurring attacks with intermittent relief.  
The preponderance of the evidence is against a disability 
rating greater than 20 percent at any time prior to February 
21, 2001.  Although the appellant had recurring attacks, the 
frequency of the attacks was such that the relief he 
experienced was more than intermittent; therefore, his 
symptoms more nearly approximated the criteria for the 20 
percent disability rating initially assigned by the RO than 
the criteria for a 40 percent disability rating.  Further, 
the appellant's symptoms during that period are more 
appropriately characterized as "moderate" rather than 
"severe".  The appellant's symptoms did not include muscle 
weakness or diminished sensation in his lower extremities.  
His deep tendon reflexes were 2+.  Spasm was noted only on 
July 6, 1999, and was only mild at that time.

The Board must also consider other diagnostic codes 
pertaining to lumbar spine disabilities in order to determine 
whether the appellant is entitled to a disability rating 
greater than 20 percent prior to February 21, 2001.  There is 
no evidence of a vertebral fracture to warrant a higher 
evaluation under Diagnostic Code 5285 for residuals of 
fracture of vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  There is no evidence of ankylosis of the lumbar 
spine to warrant a higher evaluation under Diagnostic Code 
5289.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  
The appellant has consistently demonstrated motion of his 
lumbar spine although his ability to flex and extend his 
spine has decreased.  Under Diagnostic Code 5292, severe 
limitation of lumbar spine motion warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Prior to February 21, 2001, the appellant did not 
show severe limitation of forward bending.  On VA examination 
in February 1999, the appellant had no more than slight 
limitation of motion.  In March 2000 the appellant was noted 
to have "good" range of motion of his lumbar spine.  

A 40 percent disability rating under Diagnostic Code 5295 for 
lumbosacral strain is assigned for symptoms of a severe 
lumbosacral strain with listing of whole spine to opposite 
side; positive Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space; or some of these symptoms with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Prior to February 21, 2001, the appellant did not 
show marked limitation of forward bending.  He had shown no 
more than slight limitation of motion.  He did not show loss 
of lateral spine motion in a standing position, nor did he 
show abnormal mobility on forced motion or listing of the 
spine to the opposite side.  Therefore, he is not entitled to 
a 40 percent disability rating under Diagnostic Code 5295 
prior to February 21, 2001.

In determining the disability ratings for the appellant's 
lumbar spine disorder, the Board has considered the overall 
disability picture demonstrated by the record to arrive at 
the appropriate level of functional impairment such to 
provide for fair compensation in this case.  The Board finds 
that a disability rating of only 20 percent for moderate 
intervertebral disc syndrome prior to February 21, 2001, is 
supported by the evidence.  This ratings is based on 
consideration of all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly because the appellant's disability is manifested 
primarily by attacks of pain.  Indeed, without consideration 
of factors such as pain, the appellant would not be entitled 
to even a 20 percent rating.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to lumbar spine disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected low back disability 
since separation from service.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2003).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

VA outpatient treatment records dated in July 1999 and 
November 1999 show that the appellant's surgical scar from 
his 1998 laminectomy was tender.  Additional disability 
evaluations are available for scars that are disfiguring; are 
poorly nourished, with repeated ulceration; are tender and 
painful on objective demonstration; or cause any limitation 
of function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2002).  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disorders 
such as the appellant's laminectomy scar on his lumbar spine.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  This amendment 
was effective August 30, 2002.  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Accordingly, the amended 
regulations do not apply to the evaluation of the appellant's 
disability prior to February 21, 2001.  The amended 
regulations will be discussed further in the Remand section 
of this document.

Prior to being amended, Diagnostic Code 7804 provided a 10 
percent disability evaluation for superficial scars that are 
tender and painful on objective demonstration.  As noted 
above, the evidence shows that the appellant's surgical scar 
was tender and painful on examination.  Accordingly, the 
Board finds that the appellant is entitled to a 10 percent 
disability rating for his surgical scar.  Although additional 
disability evaluations are available for scars that are 
poorly nourished, with repeated ulceration or which cause any 
limitation of function, see 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7805, the appellant is not entitled to additional 
disability ratings for his service-connected scar, because 
such symptoms are not present in this case.  VA examinations 
of the appellant's scar in February 1999 showed that the scar 
was well healed.  There is no evidence that the scar limits 
the function of the appellant's lumbar spine.

Accordingly, the preponderance of the evidence is against a 
disability rating greater than 20 percent for the appellant's 
low back disability, and the evidence supports a 10 percent 
disability evaluation for the appellant's laminectomy scar on 
his lumbar spine.


ORDER

Entitlement to a disability rating greater than 20 percent 
for intervertebral disc syndrome prior to February 21, 2001, 
is denied; entitlement to a separate disability evaluation of 
10 percent is awarded for a post-laminectomy scar of the 
appellant's lumbar spine, for a period prior to February 21, 
2001


REMAND

The issue of entitlement to an evaluation higher than 40 
percent for a low back disability from February 21, 2001, on 
appeal from an initial grant of service connection, is not 
yet ready for appellate review.  At a June 3, 2003 hearing 
the appellant testified that his symptoms had increased in 
severity since his last VA examination in January 2003.  See 
Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a 
new examination where the claimant asserts that a disability 
has increased in severity since the time of the last VA 
examination).  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In July 2003 the 
appellant's spouse reported that the appellant had begun a 
new job and would have difficulty attending a VA examination.  
Nevertheless the appellant should be afforded the opportunity 
to attend a new examination.

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  This amendment was effective September 
26, 2003.  Id.  Similarly, regulatory changes amended the 
rating criteria for evaluating skin disorders such as the 
appellant's laminectomy scar on his lumbar spine.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  This amendment was 
effective August 30, 2002.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must determine whether 
the law or regulation identifies the type of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  The new provision should not be applied 
to the claim if it would produce retroactive effects.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits.").  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to September 
26, 2003, the revised regulations regarding lumbar spine 
disabilities cannot be applied.  For any date prior to August 
30, 2002, the revised regulations regarding skin disorders 
cannot be applied.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The appellant should be afforded a VA 
spine examination to evaluate the 
severity of his service-connected lumbar 
spine disability.  The claims folder, 
including the reports of VA examinations 
in March 2001, May 2001, and January 
2003, should be made available to the 
examiner for review before the 
examination.  All relevant inquires on 
the examination worksheet should be 
completed.  The examiner is also 
requested to evaluate the severity of the 
appellant's laminectomy scar.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, including 
the amended rating criteria for 
disabilities of the spine (effective 
September 26, 2003) and the old and 
amended rating criteria for scars, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code.

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



